Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Samir Khoury on 3/2/2021.

The application has been amended as follows:
Please amend claim 1 as follows:
1. (Currently Amended) A driving assistance system for vehicle, which provides a vehicle with assistance information to pass an intersection, comprising: a traffic light information acquisition unit configured to acquire turn-on time information of a traffic light arranged at the intersection, a running lane information acquisition unit configured to acquire traffic lane configuration and traffic lane-use specification at the intersection, a direction indicator operation detection unit configured to detect an operation of the direction indicator, and a traffic light passage assistance control unit configured to output the assistance information to pass through the intersection, wherein the assistance information including information on possibility to pass through the intersection is obtained based on the turn-on time information of the traffic light direction indicator detected by the direction indicator operation detection unit.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose the limitations of the claimed invention including the combination of the different acquisition units and the assistance information to pass through the intersect being based on traffic light turn-on time for an expected running lane which is determined based on traffic lane configuration and direction indication of the direction indicator. The closest prior art includes: Weber (US 2017/0124870) and Morimoto et al. (US 2016/0148508) which teach variations on providing driver assistance for passing through an intersection, however, do not teach the providing assistance based on an expected lane according to traffic lane configuration and a detected direction indicator, as required by the claimed invention. None of the prior art either alone or in reasonable combination is sufficient to meet the claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W BEE whose telephone number is (571)270-5183.  The examiner can normally be reached on 9:00 - 7:00 M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wayne Young can be reached on (571)272-7582.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW W BEE/Primary Examiner, Art Unit 2699